Citation Nr: 0930652	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO. 07-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD), and, if so, whether 
service connection for PTSD is warranted.

2. Entitlement to service connection for a right knee 
condition.

3. Entitlement to service connection for a right wrist 
condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 through 
January 1969. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The issues of entitlement to service connection for a right 
knee condition and entitlement to service connection for a 
right wrist condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied of service connection for PTSD in June 1994; 
this decision was not appealed.  

The RO confirmed the denial of service connection for PTSD 
again in July 2000 and February 2003; appeals to these 
decisions were not perfected.  

2. Since February 2003, the Veteran has submitted into the 
record several lay statements corroborating his behavior 
changes following time in the brig in service, medical 
evidence of treatment for venereal disease, and medical 
evidence showing a diagnosis of PTSD related to military 
sexual assault.

3. Competent medical evidence and credible lay evidence 
establish that the Veteran has posttraumatic stress disorder 
due to an in-service sexual assault.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).

2. The criteria for service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304(f), 4.125(a) (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen his claim for service 
connection for posttraumatic stress disorder (PTSD). A claim 
that has been denied, and not appealed, will not be reopened 
and considered on the same factual basis. 38 U.S.C.A. §§ 
7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). 
The Veteran filed this claim in August 1999. The same claim 
was previously denied in June 1994, July 2000, and February 
2003, and those appeals to were not perfected. That last 
prior denial is therefore final.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was denied due to the absence of a 
verifiable stressor. See February 2003 rating decision.  
Since the February 2003 denial, which was not effectively 
appealed, relevant evidence has been added to the claims 
folder. In particular, the Veteran submitted lay statements 
from his sister, and from a fellow service member, which tend 
to corroborate the Veteran's allegation that he was in the 
brig during service and that he was beaten and abused during 
that time. See November 2005 and January 2006 lay statements. 
Also added to the claims folder since July 2000 are VA 
treatment records showing ongoing treatment for the Veteran's 
mental health, including a May 2008 DSM-IV diagnosis of 
posttraumatic stress disorder, chronic, very severe, related 
to military sexual trauma. See May 2008 VA Psychiatric 
Consultation. These records specifically address the basis of 
the last prior final decision with regard to the Veteran's 
PTSD claim. They tend to corroborate the in-service stressful 
events reported by the Veteran, as well as establish a 
current PTSD diagnosis related to those events, which were 
the specific bases for the February 2003 denial. The 
evidence, therefore, is both new and material to the claim. 
Accordingly, the claim is reopened.

Service Connection

The Veteran is seeking service connection for a posttraumatic 
stress disorder (PTSD). Generally, for service connection the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required. Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). See 38 
C.F.R. § 3.304(f). The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD. The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror). Thus, as noted by the Court, a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." Cohen, 
10 Vet. App. 128, 140-141 (1997).

In this case, the Veteran does not allege that he had PTSD 
secondary to combat in service. If there is no combat 
experience, or if there is a determination that the Veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994). The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). The Board is not 
required to accept a Veteran's uncorroborated account of his 
active service experiences. See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

Here, the Veteran claims that he has PTSD secondary to an in-
service sexual assault. He has consistently made this claim 
since originally claiming service connection for PTSD in 
December 1993. In 1993, he stated that he was assaulted by 
two officers during his time in the brig in Vietnam. See 
December 1993 stressor statement. He has consistently told 
this story throughout the years of trying to establish 
service connection for PTSD, including as recent at the March 
2009 Travel Board Hearing. See hearing transcript at page 17. 
The claim has been consistently denied because there is no 
evidence of an in-service occurrence of sexual assault during 
an incarceration in Vietnam. Service personnel records do 
show that the Veteran was punished for drunk and disorderly 
conduct, assault, and brandishing and arming for detonation a 
lethal weapon, to wit: a hand grenade, in the presence of 
other service members. See June 1967 service personnel 
records. He was punished by forfeiture of $52.00 per month 
for two months, and 30 days of hard labor. Id. There is no 
further evidence in the service record regarding what 
happened during the Veteran's period of hard labor. He 
contends that he was kicked, beaten and sodomized during that 
time by two guards. See June 2002 statement and March 2009 
hearing testimony. The Board notes that the Veteran's story 
is consistently repeated in each of his claims since 1993, in 
his hearing testimony and in his outpatient medical records. 
For over fifteen years, the Veteran has consistently reported 
the same allegation of in-service assault. Such consistency 
lends support to the Veteran's claim.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor. In such situations it is not unusual 
for there to be an absence of service records documenting the 
events the Veteran has alleged. Therefore, evidence from 
sources other than the Veteran's service records may 
corroborate an account of a stressor incident. See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 38 
C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

In this case, such evidence exists. While the Veteran's 
service records show that he left the military to pursue a 
college degree at the University of Maryland, more recent 
records show his demise in mental status and ultimate 
unemployment and homelessness. In October 2002, a former 
employer of the Veteran submitted a statement showing that 
the Veteran had anger management issues with his employer and 
coworkers. Throughout the entire claims folder, there is 
evidence of mental health treatment related to issues with 
anger. In other words, while the Veteran left service to 
pursue an education, his life has seemingly been consumed by 
mental health treatment related to anger management 
consistently reported as due to his alleged in-service 
assault. 

Also, a VA primary care doctor clearly reports that the 
Veteran has intermittent rectal bleeding, as well as rectal 
multiple perianal warts, with a notation that the Veteran was 
"anal raped while in brig during Vietnam."  See February 
2000 VA treatment note.

In November 2005, the Veteran's sister submitted a statement 
tending to corroborate the fact that the Veteran was in the 
brig during service, as she reported a letter sent from the 
Veteran to her family during that time. 

And, in January 2006, a fellow service member submitted a 
written statement recalling that the Veteran was in the 
Marine Corp Brig, and that following the confinement, the 
Veteran reported to him that he was beaten daily and abused, 
and that following the confinement, the Veteran was "like a 
man that had his humanity stripped away from him."

While the evidence of record does not contain clear cut 
evidence showing the Veteran sought treatment following an 
in-service sexual assault, such evidence is not required in 
cases such as this. The evidence supports the Veteran's 
claim, in that it establishes that the Veteran was in fact 
detained in the brig in Vietnam, that he was abused in some 
way during that detention, that he was a changed man 
immediately following that detention and ever since, and that 
he has been treated for a venereal disease which is suggested 
as due to a sexual assault. The Board finds that the evidence 
is sufficient to corroborate the Veteran's contention that he 
was personally assaulted during service. He has consistently 
told his story over a number of years and the evidence now 
tends to corroborate it. The question becomes whether the 
Veteran has a confirmed diagnosis of PTSD related to this 
incident.

The claims folder contains outpatient records from VA 
treatment facilities, including a Vet Center in Eugene, 
Oregon. He has been treated for anger, for depression, for 
anxiety, and for PTSD. As to whether he has a current 
diagnosis of PTSD consistent with DSM-IV criteria, the Board 
points to the May 2008 VA psychiatric consultation. At that 
time, the Veteran reported nightmares three to five nights 
per week and flashbacks all the time; a history of suicidal 
ideation; chronic crying for the last several years; a 
depressed mood; and panic attacks. He reported that he hears 
voices concerning "somebody talking about me behind my back, 
or planning to do what they did to me in the brig."  He also 
reported that he will never have his back to a window or a 
door. The examiner also noted a history of anger, as well as 
drug and alcohol abuse. The Veteran reported his story of in-
service torment, torture, beatings, and sodomization to the 
examiner. Again, as discussed above, the Veteran's claimed 
in-service abuse has been corroborated to the satisfaction of 
the Board. The examiner went on to say that the Veteran 
"clearly endorses criteria for PTSD and his presentation is 
entirely consistent with this."  The diagnosis as of May 
2008 is posttraumatic stress disorder, chronic, very severe, 
related to military sexual trauma.

Thus, when read as a whole, the claims folder shows that the 
Veteran has a current diagnosis of PTSD in accordance with 
DSM-IV, which was connected by the medical evidence of record 
to in-service stressors that have been corroborated by the 
evidence. As such, the preponderance of the evidence supports 
the Veteran's claim for service connection for PTSD. The 
Veteran's appeal must be granted.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).



ORDER

New and material evidence was received to reopen the claim 
for service connection for PTSD.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran is also seeking service connection for right knee 
and right wrist disabilities, which he contends are due to an 
incident during basic training when he jumped or fell off of 
a truck and twisted his wrists and landed on his right knee. 
Again, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

A review of the record does not show that the Veteran has 
sought treatment for knee or wrist problems. However, he 
reported his symptoms at the March 2009 Board hearing, to 
include pain, swelling and limited movement in his wrist, and 
limited range of motion, instability and the need for a cane 
to assist with his right knee. See hearing transcript at 
pages 5-7. He did report that he receives treatment now at 
the "Eugene CBOC."  Id. at page 4. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran with these 
claims by obtaining all relevant treatment records from VA 
healthcare facilities. The records from the Eugene CBOC 
should be obtained and associated with the claims folder.

The service treatment records show that the Veteran was seen 
in May 1966 following an incident in basic training that 
injured his right hand. Further review of the claims folder 
also confirms that there was an in service incident in 
November 1966. A strain to the right knee is noted after the 
Veteran "jumped out of truck."  And, in March 2009, the 
Veteran sought treatment from a private physician for pain in 
his wrists and right knee. The report notes limited range of 
motion in both wrists, particularly the right, with x-ray 
showing "degenerative arthropathy consistent with old 
trauma."  The physician also reported crepitus of the knee 
"which is indicative of injury to the articular cartilage 
which is also consistent with trauma."  The physician 
suggests that these current symptoms are "related to his 
accidental injury from 1966 while serving in the armed 
forces."  The Board notes, however, that this opinion was 
not made with the benefit of a review of the Veteran's claim 
folder, including his service treatment records. It is 
therefore not sufficient to grant the claim. It does however 
raise the possibility that the Veteran has a current 
disability related to in-service trauma. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. The prerequisites of McLendon are clearly apparent in 
this case. As such, remand is necessary to afford the Veteran 
VA examinations of his wrist and knee.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2) is 
met by obtaining all relevant VA treatment 
records with regard to his claimed wrist 
and knee disabilities, including but not 
limited to records from the "Eugene 
CBOC," and associating such records with 
the claims folder.

2. Once the above development is complete, 
afford the Veteran a VA examination to 
assess the nature and etiology of his 
claimed right wrist and right knee 
disabilities. The claims folder must be 
provided to and reviewed by the examiner. 
Following physical examination, any 
necessary testing, the examiner is asked 
to report any current diagnosis related to 
both the right wrist and right knee. If 
such diagnoses are made, the examiner 
should then provide an opinion regarding 
the etiology of the Veteran's 
disability(ies) by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability was incurred in 
service? A complete rationale should be 
provided for any opinion expressed.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


